10 So. 3d 691 (2009)
UNITED FORMING, INC., Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Calvin Thornton, Appellees.
No. 1D08-3337.
District Court of Appeal of Florida, First District.
May 7, 2009.
*692 Mary Anne Ackourey of Freeman, Mathis & Gary, LLP, Atlanta, GA, for Appellant.
John D. Maher, Deputy General Counsel, Tallahassee, for Appellees.
PER CURIAM.
Appellant, United Forming, Inc., challenges an order of the Florida Unemployment Appeals Commission ("Commission"), arguing that the Commission erred in reversing the appeals referee's decision, in which she found that Claimant, Calvin Thornton, was disqualified from receiving unemployment benefits. We agree that the Commission erred in reweighing the evidence and in rejecting the referee's conclusion of law that Claimant's actions constituted misconduct connected with work. See Howell & O'Neal v. Fla. Unemployment Appeals Comm'n, 934 So. 2d 570, 575 (Fla. 1st DCA 2006) (noting that the Commission cannot reweigh the evidence and substitute its findings for those of the referee).
Accordingly, we REVERSE the Commission's order and REMAND with directions that the Commission enter an order consistent with the referee's decision.
ALLEN, WOLF, and DAVIS, JJ., concur.